NUMBER 13-18-00321-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ORLANDO CAMPOS,                                                            Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 156th District Court
                          of Bee County, Texas.


                                      ORDER
           Before Justices Benavides, Longoria, and Hinojosa
                           Order Per Curiam

      Appellant, Orlando Campos appearing pro se, appeals the trial court’s order dated

May 29, 2018 denying his post-conviction motion for forensic DNA testing under Chapter

64 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. arts.

64.01-.05 (West, Westlaw through 2017 1st C.S.). This cause is before the Court on

appellant's second motion for extension of time to file the brief. Appellant’s brief was
originally due to be filed on December 10, 2018 and this Court has previously granted

appellant an extension for the filing of appellant’s brief in this cause. Appellant has now

filed his second motion requesting additional time to file the appellate brief in this cause

because he has not been provided with a copy of the appellate record.

       Appellant is indigent and on October 31, 2018, we granted appellant’s motion for

a free appellate record regarding appellant’s motion for post-conviction DNA testing.

The clerk’s record was filed on November 9, 2018. There is no court reporter’s record.

       Appellant is currently unable to prepare his brief because he has not been provided

a copy of the clerk’s record. Accordingly, it is hereby ORDERED that the trial court

provide appellant with a paper copy of the clerk’s record at no cost on or before March

18, 2019.   It is FURTHER ORDERED that the trial court notify this Court as to the date

upon which the appellate record was made available to appellant.

       The Court GRANTS appellant's motion for extension of time to file the brief.

Appellant is ORDERED to file his brief with this Court within thirty (30) days from the day

the appellate record was first made available to him.



       It is so ORDERED.

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of February, 2019.




                                             2